Citation Nr: 1748703	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii

  
THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of lumbosacral spine.

2.  Entitlement to restoration of a 10 percent rating for osteoarthritis of the right thumb.

3.  Entitlement to a higher rating for osteoarthritis of right thumb.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A.    § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

With respect to the claim for an increased rating for traumatic arthritis of lumbosacral spine on appeal, the Board notes that the Veteran was last afforded a VA examination in October 2012.  However, during the September 2014 hearing, the Veteran testified that his lumbosacral spine traumatic arthritis had worsened as his pain had increased, he had daily spasms and cramping and that he now had a bulging disc.  He also testified that his range of motion testing conducted during the October 2012 VA examination resulted in pain after the examination and was not representative of his actual range of motion.  The October 2012 VA examination report noted lumbar pain and spasms but did not note a bulging disc.  As such, in the light of evidence suggesting worsening of the disability since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected lumbosacral spine traumatic arthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In an August 2012 rating decision, the AOJ reduced the rating for the Veteran's service-connected right thumb osteoarthritis from 10 percent to a noncompensable rating, effective October 12, 2012.  An October 22, 2012 letter notified the Veteran of this decision as well as his rights to appeal (enclosed in a VA Form 4107) if he disagreed with the outcome. The letter specifically notified the Veteran that a notice of disagreement (NOD) must be filed within one-year.  See 38 C.F.R.  § 20.302 (2016).   In October 2012, the Veteran submitted a written statement indicating his disagreement with the finding by the AOJ that his right thumb osteoarthritis had improved and stated that " the VA examination report was not indicative of my conditions" and that he felt that his VA examination was unfairly conducted.  However, the AOJ issued a statement of the case (SOC) in January 2014 with respect to the claim for an increased rating for right thumb osteoarthritis only and did not address the reduction in rating.   See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Similarly, a July 2014 supplemental statement of the case (SSOC) addressed only a claim for an increased rating. Consequently, the issue of the propriety of the rating reduction must be remanded to the AOJ for the issuance of an SOC. Id.

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A.       § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2016).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.

As to the perfected issue of entitlement to an increased rating for right thumb osteoarthritis, the Board notes that the decision with respect to the rating reduction may directly impact this issue.  Thus, under the circumstances of this case, the Board finds that issue for which an appeal has been perfected is, effectively, inextricably intertwined with the issue of entitlement to restoration of a 10 percent rating for right thumb osteoarthritis, for which an appeal has not yet been perfected.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any Board action on the claim for an increased rating for right thumb osteoarthritis would be premature at this juncture. 

The Board emphasizes, however, if the Veteran does not perfect an appeal as to the issue of restoration of the 10 percent rating for right thumb osteoarthritis then the matter of entitlement for an increased rating for right thumb osteoarthritis remains on appeal, and should be returned to the Board for further appellate consideration. 

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the matter of entitlement to restoration of a 10 percent rating for the service-connected right thumb osteoarthritis, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.

The claims file should not be returned to the Board until after the Veteran perfects an appeal as to the above-referenced rating restoration claim, or until the time period for doing so expires, whichever occurs first. 

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from September 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine traumatic arthritis.
All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  If possible, this examination should be conducted by a different examiner than who conducted the October 2012 examination

The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine traumatic arthritis.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is requested to indicate whether the Veteran has intervertebral disc syndrome and, if so, whether it is related to his service-connected lumbar spine traumatic arthritis is present.  If so, the examiner should the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include consideration of whether additional examination is necessary to decide the claim for an increased rating for right thumb osteoarthritis), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




